DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 15 February 2019.
Claims 1-15 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHARMA (U.S. Patent Application Publication #2017/0123704).

1. SHARMA discloses A storage apparatus comprising: a flash memory that provides a storage area (see [0030]-[0031]: SSD; [0034]: all flash array containing only SSD’s); a controller that controls writing and reading of data to and from the storage area (see [0082]-[0083]: active controller which contains a CPU and processes the incoming read and write requests); and a buffer memory that temporarily stores data to be written in the storage area (see [0031]: NVRAM is a temporary buffer for data), wherein the controller selects one compression method from a first reversible compression method and a second reversible compression method (see [0044]-[0045]: choosing between first and second compression algorithm) based on access performance to the flash memory (see [0042]-[0043]: selection of the compression algorithm is based on the CPU saturation, which affects access performance to the flash memory; [0087]: when the CPU is saturated, the IO request performance is inhibited), and determines to compress data based on the selected one compression method and to write the compressed data to the storage area (see [0082]: data is stored in the NVRAM, after compressing the data it is written to the storage), and the first reversible compression method has a lower compression ratio and a slower compression speed than the second reversible compression method (see [0043]: each compression algorithm has a different speed and compression ratio).

11. SHARMA discloses A control method of a storage apparatus including a flash memory that provides a storage area (see [0030]-[0031]: SSD; [0034]: all flash array containing only SSD’s) and a buffer memory that temporarily stores data to be written in the storage area (see [0031]: NVRAM is a temporary buffer for data), the control method comprising: selecting one compression method from a first reversible compression method and a second reversible compression method (see [0044]-[0045]: choosing between first and second compression algorithm) based on access performance to the flash memory (see [0042]-[0043]: selection of the compression algorithm is based on the CPU saturation, which affects access performance to the flash memory; [0087]: when the CPU is saturated, the IO request performance is inhibited); and determining to compress data based on the selected one compression method and to write the compressed data to the storage area (see [0082]: data is stored in the NVRAM, after compressing the data it is written to the storage), wherein the first reversible compression method has a lower compression ratio and a slower compression speed than the second reversible compression method (see [0043]: each compression algorithm has a different speed and compression ratio).

Allowable Subject Matter
Claims 2-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 12: the art of record fails to teach, or fairly suggest, selecting a compression method based on a size of a free space of the buffer memory.  The prior art provides many systems that select between multiple compression methods, however, the selection criteria does not include the free space of the buffer memory.  Selection criteria in the prior art generally include the achieved compression 
Regarding claims 5 and 15: the art of record fails to teach, or fairly suggest, storing data sets on a storage medium based on two different compression methods, then modifying the compression method of one of the data sets based on the speed at which the data is read.  Claims 6-10 depend from claim 5 and inherit the allowable features of claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EDWARD J DUDEK  JR/           Primary Examiner, Art Unit 2136